Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

2.	The amendment filed on June 30, 2022 has been received and made of record. In response to Non-Final Office Action mailed on March 02, 2022, applicants amended claims 1, 4, 5, 11, 14, and 17, of which claim 1 is independent claim. Dependent claims 6-10, 12, 13, 15, 16, 18 and 19 are maintained. Applicants also cancelled dependent claims 2, and 3. NO claim has been added as new claim after the Non-Final Office Action. Therefore, claims 1, and 4-19 are pending for consideration.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on April 12, 2022 and June 15, 2022 before the effective filing date of the amendment on June 30, 2022. Both the submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
4. Applicants’ arguments in "Remarks", filed on June 30, 2022 with respect to independent claim 1 have been considered but are moot in view of new ground of rejection as necessitated by applicants’ amendment. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 4-8, 12-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over INOUE et al.(US 2015/0200037 A1) in view of Chen et al.(US 2014/0016043 A1)(herein after Chen).

Regarding claim 1, INOUE teaches an electroconductive film (transparent conductive film, fig.2, Para-115) comprising at least an electroconductive part(metal nanowire body 6, fig.2, Para-115), 

wherein the electroconductive part comprises a light-transmitting resin(binder layer 8, fig.2, Para-49, 112, 115);

a plurality of electroconductive fibers(metal nanowires bodies 6) placed in the light-transmitting resin(binder); and
a fiber with a dark-colored surface(colored compound 7, figs.2-7) exhibits a darker color(round dark ball which could be easily distinguishable from metal nanowire body 6, figs.2-7) than the electroconductive fibers(metal nanowire body 6) at at least a part of the surface(over whole surface as shown in figs.2-7).

Nevertheless, INOUE is not found to teach expressly the electroconductive film, wherein diffused light reflectance in a region of the electroconductive film where the electroconductive part is present is 0.5% or less, and electroconductive film has a haze value of 0.65% or less.

However, Chen teaches a touch screen display with transparent electrical shielding layer, wherein diffused light reflectance in a region of the electroconductive film (conducting layer 220, fig.2A) where the electroconductive part is present is 0.5% or less(less than 0.5%, Para-47, 67), and electroconductive film has a haze value of 0.65% or less(0.3% or lower, Para-47, 67).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified by INOUE with the teaching of Chen to include the feature in order to improve light transmittance and reduce reflection, and thus enable better power efficiency and/or longer battery life.

Regarding claim 4, INOUE as modified by Chen teaches the electroconductive film according to claim 1, wherein the fiber with a dark-colored surface is a fiber material(Para-158, INOUE) which exhibits a darker color than the electroconductive fibers(figs.2-7, INOUE).

Regarding claim 5, INOUE as modified by Chen teaches the electroconductive film according to claim 1, wherein the fiber with a dark-colored surface comprises a fiber material (Para-158, INOUE) and a dark-colored film which is formed on the surface of the fiber material and exhibits a darker color than the electroconductive fibers(figs.2-7, INOUE).

Regarding claim 6, INOUE as modified by Chen teaches the electroconductive film according to claim 1, further comprising a light-transmitting base material(transparent substrate, figs.2-7, Para-118, INOUE) provided on one face of the electroconductive part(binder 8, metal nanowire body, INOUE).

Regarding claim 7, INOUE as modified by Chen teaches the electroconductive film according to claim 6, wherein the light-transmitting base material comprises a polyester resin (Para-118, INOUE) and has a thickness of 5 µm or more and 45 µm or less(5µm to 500µm, INOUE)(5µm or more and 45µm or less is within the range 5µm to 500µm).

Regarding claim 8, INOUE as modified by Chen teaches the electroconductive film according to claim 6, wherein the light-transmitting base material comprises at least one of a polyimide resin(Para-118, INOUE) and a polyamide resin and has a thickness of 5µm or more and 75µm or less(5µm to 500µm, INOUE) (5µm or more and 75µm or less is within the range 5µm to 500µm).

Regarding claim 12, INOUE as modified by Chen teaches the electroconductive film according to claim 1, sensor(capacitive touch panel, Para-138, 193, INOUE) comprising the electroconductive film(transparent conductive film, Para-193, INOUE) according to claim 1.

Regarding claim 13, INOUE as modified by Chen teaches the electroconductive film according to claim 1, touch panel (capacitive touch panel, Para-138, 193, INOUE) comprising the electroconductive film(transparent conductive film, Para-193, INOUE) according to claim 1.
Regarding claim 14, INOUE as modified by Chen teaches an image display device comprising a display panel(display panel), and the electroconductive film according to claim 1, the electroconductive film being present on an observer’s side of the display panel(Para-39, 154, INOUE)(obvious that the electroconductive film is placed in front surface of the display device and well known in the art, See display panel DP, optical film LF, fig.4, US 2017/0156227 A1) .

Regarding claim 17, INOUE as modified by Chen teaches an image display device comprising a display panel(display panel) and the electroconductive film according to claim 13, the touch panel being present on an observer’s side of the display panel (Para-39, 154, INOUE)(same arguments as in given in the rejection of claim 14).

9.	Claims 9, 11, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over INOUE et al.(US 2015/0200037 A1) in view of Chen et al.(US 2014/0016043 A1) and further in view of Kokame et al.(US 2020/0044005 A1)(herein after Kokame).

Regarding claim 9, INOUE as modified by Chen is not found to teach expressly the electroconductive film according to claim 1, wherein the electroconductive film has a thickness of 5 µm or more and 78 µm or less.
However, Kokame teaches an organic EL display device, wherein the electroconductive film(conductive layer 108, fig.4) has a thickness of 5 µm or more and 78 µm or less(Para-41).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified by INOUE further with the teaching of Kokame to include the feature in order to form a conductive layer in a way that lower sheet resistance is achieved for satisfactory shielding effects against electromagnetic noise generated on display part.

Regarding claim 11, INOUE as modified by Chen does not teach expressly a LED image display device comprising the electroconductive film according to claim 1.

However, Kokame teaches an organic EL display device(Para-19), comprising the electroconductive film(conductive layer 108, fig.4) according to claim 1.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified INOUE further with the teaching of Kokame to include the feature in order to suppress adverse effects of electromagnetic noise.
Regarding claim 15, [INOUE as modified by Chen and] Kokame teaches the image display device according to claim 14, wherein the display panel is an organic light emitting diode panel(organic EL display device, Para-2)(motivation see rejection of claims 9 and 11).

Regarding claim 16, [INOUE as modified by Chen and] Kokame teaches the image display device according to claim 14, further comprising an LED light source(OLED 6, fig.1, Para-20)(for motivation see the rejection of claims 9 and 11).

Regarding claim 18, [INOUE as modified by Chen and] Kokame teaches the image display device according to claim 17, wherein the display panel is an organic light emitting diode panel(organic EL display device, Para-2)(motivation see rejection of claims 9 and 11).

Regarding claim 19, INOUE as modified by Chen and Kokame teaches the image display device according to claim 18, further comprising an LED light source(OLED 6, fig.1, Para-20, Kokame).


10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over INOUE et al.(US 2015/0200037 A1) in view of Chen et al.(US 2014/0016043 A1)and further in view of HORIO et al.(US 2017/0276 840 A1) (herein after HORIO).

Regarding claim 10, INOUE as modified by Chen does not teach expressly the electroconductive film according to claim 1, wherein no crack or break occurs in cases where a test in which the electroconductive film is folded by 180 degrees so as to leave a gap of 3 mm between the opposite edges of the electroconductive film and then unfolded, is repeated one hundred thousand times.

However, HORIO teaches a layered body for optical member and image display device, wherein no crack or break occurs in cases where a test in which the electroconductive film(optical film 10, fig.1) is folded by 180 degrees(Para-13) so as to leave a gap of 3 mm(3mm, Para-13, 53) between the opposite edges(11, 12, fig.1) of the electroconductive film(10) and then unfolded, is repeated one hundred thousand times(Para-13, 53).

Therefore, it would have been obvious to one of ordinary skill in art, before the effective filing of the claimed invention, to modify INOUE further with the teaching of HORIO such that the optical film does not break or crack under the conditions in the range as claimed and as taught by HORIO in order for the optical film to have excellent hardness, transparency and folding performance to be used in a foldable image display device. 
Conclusion
11.	Applicants’ amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner Note

12.	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicants fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692